Title: To James Madison from Caesar Augustus Rodney, 10 June 1807
From: Rodney, Caesar Augustus
To: Madison, James



Dear Sir,
ca. June 10, 1807

I have read & considered the case stated in your letter of the 28th: April on the subject of a Patent issued under a mistake, in consequence of a Virginia military land warrant, "located on lands, which had been previously & regularly located by others".
The patent thus issued can be of no effect.  It is I conceive null & void.  The identical land, by the Same metes & bounds, having been previously granted according to law, by the United States, to other individuals, no subsequent act, on the part of the United States, could possibly affect, the prior title to the premises derived from their own patent.  The use & object of a patent, is to complete & render perfect a title to lands, being the formal instrument established by law, for this purpose.  But if the title of the United States to the same lands has been before parted with by Patent, & vested in prior purchasers or warrantees, it must be extremely obvious, that the Patent cannot operate on lands thus previously granted.  It cannot then accomplish the object for which it issued, in consequence of the mistake committed in attempting to grant lands, before granted.  Nor can it produce any effect.  It is therefore a void act to all intents & purposes.  If there were any shadow of interest in the papers, the U. States by whom it was delivered, & the person in whose name it issued, are the only parties concerned.  They have therefore undoubtedly the right to cancel the patent, & to retrace all the previous steps which lead them into the error, provided at no stage they affect the interests of third persons.  I consider in all cases where a mistake of this kind happens it is just & fair on the part of the U. States to correct it, as soon as it is discovered, with the privity & consent of all parties interested.  I would only recommend accuracy & attention to the locations & surveys, in order to be certain of the identity of the lands with respect to which mistakes may happen in the issuing of Patents.  Yours very respectfully

C. A. Rodney

